                        Case 3:19-cv-00091-DHB-BKE Document 37 Filed 08/25/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  ARTHUR LAWTON CLARK,

                                        Plaintiff
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV 319-091

                  CHRISTOPHER GORDON; TIMOTHY VAUGHN, District
                  Attorney; LYNN SHEFFIELD, Sheriff; and SUSAN C.
                  BARLOW,

                                         Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order entered on August 25, 2020, all objections are OVERRULED and the

                    Magistrate Judge's Report and Recommendation is ADOPTED as the Court's opinion; therefore, the

                    Courts GRANTS the Motion to Dismiss filed by Defendants Vaughn and Gordon and any potential

                    state law claims are DISMISSED without prejudice. Furthermore, Defendants Sheriff Sheffield and

                    Ms. Barlow and all claims against them are also DISMISSED. This case stands CLOSED.




            08/25/2020                                                         John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/1/03
